O’NEAL, J.
(dissenting). After careful reading and thorough study of the record, I am of the opinion that, under the facts proved in this forfeiture proceeding coupled with logical inferences reasonably drawn therefrom, the automobile seized was being used in the unlawful transportation of intoxicating liquor; that the search of the car was incident to lawful arrest of the driver of it, for the offense of reckless driving committed in the presence of the officers; that under the provisions of 37 O. S. 1941 § 111, the automobile is subject to forfeiture, and that the judgment of the trial court forfeiting it to the state is correct, and should be affirmed.
I therefore dissent.